Citation Nr: 1138891	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder characterized as chronic obstructive pulmonary disease (COPD) and asthma, including as secondary to herbicide exposure in service. 

2.  Entitlement to service connection for fatty tumors of the lungs and other organs. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1966, including service in Vietnam. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO in Waco, Texas that in pertinent part, denied service connection for COPD and fatty tumors of the lungs and other organs. 

The Board remanded the appeal in January 2010 for additional procedural and evidentiary development.  As discussed below, the Board finds that there has not been adequate compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he incurred COPD and/or asthma, and fatty tumors in the area of his lungs and other organs as a result of his military service, to include exposure to unspecified chemicals.  In light of the Veteran's Vietnam service, the RO/AMC should consider these claims of service connection both on a direct basis and as due to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Initially, the Board notes that the RO requested pertinent VA medical records from the Sam Rayburn Memorial Veterans Center (the VA Medical Center (VAMC) located in Bonham, Texas).  In response to that request, in April 2010 the SRMVC provided a CD-ROM pertaining to the Veteran.  The files contained on the CD-ROM have not been printed out and associated with the claims file.  Although the April 2011 supplemental statement of the case lists this CD-ROM as evidence that was considered by the AMC, there is no discussion of any of the evidence contained on the CD-ROM, and it is unclear whether this evidence has actually been reviewed by the AMC.  Hence, this case must be remanded for the RO to print out the evidence contained on the CD-ROM and associate it with the claims file, and to consider this evidence, as well as the additional evidence received by the AMC in May 2011, prior to issuance of a supplemental statement of the case.  38 C.F.R. § 19.37.

Some of the medical evidence reflects the Veteran's reported history of asthma that existed prior to service.  Service treatment records reflect that in an October 1963 Report of Medical History, the Veteran gave a history of asthma, and denied shortness of breath and chest pain or pressure.  The reviewing examiner noted that the Veteran had self-diagnosed asthma.  On service entrance medical examination in October 1963, his lungs and chest were normal, and a chest X-ray study was negative.  In February 1965, the Veteran was treated for missile wounds to the right chest, right leg, and subcutaneous (i.e., beneath the skin) emphysema.  On flight medical examination in September 1965, his lungs and chest were clinically normal.  The examiner noted that the Veteran had mild hay fever a few days each year, which had never required treatment, with no current disability.  He was treated for an upper respiratory infection in January 1966.  His lungs were clear in March 1966.  In a July 1966 Report of Medical History, the Veteran reported a history of sinusitis, hay fever, asthma and chest pain or pressure.  He denied shortness of breath.  The reviewing examiner noted that the Veteran had sinusitis and hay fever, occasionally severe, mild asthma around pollen and hay, and chest pain from shell fragments.  The July 1966 separation examination report shows that the only abnormality found with respect to the lungs and chest was a subcutaneous nodule (sebaceous cyst) below the left nipple.  A chest X-ray study was negative.  Service treatment records are negative for COPD and for treatment of asthma. 

On post-service VA examination in October 1966, a chest X-ray study showed that the lungs were clear.  Metallic foreign bodies were superimposed over the right lung base and could not be further localized.  On respiratory examination, breath sounds were clear with no rales.  The examiner did not diagnose COPD or asthma.  A VA hospital discharge summary in August 1967 reflects a diagnosis of chronic bronchial asthma.  A report of a June 1997 VA examination reflects that the Veteran reported that he had allergic bronchial asthma prior to and after service.  The examiner diagnosed history of allergic bronchial asthma. 

Governing law and regulation provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Only such conditions as are recorded in examination reports are to be considered as "noted."  Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

This case was remanded in part for a VA examination and medical opinion to determine whether or not there is clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service.  Although a thorough VA examination was performed in July 2010, the provided VA medical opinion does not fully respond to the questions posed in the Board's January 2010 remand.  In particular, the examiner did not indicate whether it is clear and unmistakable (i.e., undebatable) that asthma existed prior to service, and did not provide a rationale or cite any evidence for his opinion that "asthma is documented to have begun prior to entering the military service."  Accordingly, the Board finds that this medical opinion is inadequate, and an addendum opinion must be obtained.  

When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, 11 Vet. App. at 268.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  In this regard, the Board notes that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any pertinent VA or private treatment records regarding treatment for a lung disorder or tumors dated since April 2010 that have not already been associated with the claims file.

2.  The RO/AMC should print out the evidence contained on the CD-ROM received from the SRMVC (Bonham VAMC) in April 2010 and associate it with the claims file, and consider this evidence when readjudicating the claims on appeal.

3.  Thereafter, the RO/AMC should forward the Veteran's claims file to the examiner who performed the July 2010 VA examination, in order to obtain an addendum medical opinion regarding whether asthma or any lung disorder existed prior to service.  If that examiner is unavailable, the requested medical opinion should be obtained from an appropriate VA medical professional.

The examiner is asked to respond to the following questions, providing a rationale for the responses provided: 

(a) Does the evidence of record clearly and unmistakably (i.e., undebatably) show that the Veteran had asthma that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., undebatably) show that the preexisting asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's asthma had its onset in service?

4.  Thereafter, the service connection claims should be readjudicated, with consideration both on a direct basis and as due to herbicide exposure.  The RO/AMC should also consider the evidence received from the SRMVC in April 2010, and any additional evidence received after the April 2011 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


